                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

SIDNEY LADELL BROWN                                                         PLAINTIFF
ADC #111805

V.                           CASE NO. 3:19-cv-00054 JM

OLLIE COLLINS, et al.                                                   DEFENDANTS

                                        ORDER

      Plaintiff Sidney Ladell Brown has filed a Motion for Default Judgment. (Doc. No.

10). On March 25, 2019, the Court Younger stayed Brown’s claim that he was unlawfully

arrested and wrongfully charged. (Doc. No. 6). Because this case was stayed, the Court

has not ordered service on any individual named as a Defendant. Default may be entered

when a party against whom relief is sought if the party “has failed to plead or otherwise

defend . . . .” FED. R. CIV. P. 55(a). A defendant’s time to file a responsive pleading is

calculated from the date on which the defendant is served or waived service. See FED. R.

CIV. P. 12(a)(1)(A). Because no individual has been served, no responsive pleading is due.

See Id. Accordingly, Brown’s Motion for Default Judgment (Doc. No. 10) is DENIED.

      IT IS SO ORDERED this 18th day of September, 2019.



                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
